Citation Nr: 0430092	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder.  

2.  Entitlement to a compensable evaluation for hemorrhoids.  

3.  Entitlement to an effective date earlier than June 27, 
1988, for the establishment of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1972 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that determination, the RO inter 
alia denied the claim of service connection for a 
gynecological disorder, denied a compensable evaluation for 
hemorrhoids, and granted TDIU effective June 27, 1988.  The 
appellant disagreed with these decisions, including the 
effective date of the TDIU award, and this appeal ensued.  

In February 2004, the appellant testified at a hearing before 
the undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing and render a 
decision pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2003).

In this decision, the Board denies the appellant's claim for 
an earlier effective date for the award of TDIU.  The issues 
of service connection for a gynecological disorder and for a 
compensable evaluation for hemorrhoids are addressed in the 
REMAND portion of this document and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO assigned an effective date for the award of TDIU 
benefits of July 27, 1988, based on the appellant's assertion 
of her initial date of unemployability.  

2.  On October 9, 2000, the RO received VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, the appellant's formal claim for TDIU.  

3.  Prior to July 27, 1988, the record does not show a formal 
or informal application for TDIU.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 27, 
1988, for TDIU are not satisfied.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(1)(2), 
4.16(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  

The appellant's claim was received in 2000, and there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2003).  The United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi (Pelegrini II), No. 01-944, U.S. Vet. App. (June 
24, 2004) (granting motion for reconsideration of and 
vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 
412 (2004)), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in November 2001, after the 
enactment of the VCAA on November 9, 2000.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed her claim in 2000, the RO sent her 
a September 2001 letter notifying her of the rating decision 
in August 2001 granting TDIU.  Upon her disagreement, the RO 
sent her letters in April 2002 asking her to identify all 
relevant evidence she had in her possession, from any source; 
and telling her of the notice and assistance requirements of 
the VCAA, specifically what information was in the claims 
file, what information and evidence VA would be responsible 
for obtaining, and what actions VA would take to assist her 
in obtaining additional evidence.  By a November 2001 
statement of the case, the RO informed her of the evidence 
considered, the legal criteria applicable, and the analysis 
of the claim, including identification of elements for which 
evidence was deficient.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified her of 
the need for information or evidence concerning the claim.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  See 
Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
service medical records, VA clinical records, relevant 
private medical records, and submissions from the appellant.  
The appellant has not identified any additional of 
information or evidence with regard to the claim.  Assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The 
record includes reports of VA examinations in 2001.  There is 
no reasonable possibility further assistance might 
substantiate the claim.   See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  

II.  Effective Date of an Award of TDIU

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities, found in 38 
C.F.R. Part 4 (2003), for a particular disability or 
disabilities.  A total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2003).  Thus, a 
claim for a total rating based on individual unemployability 
is a claim for increased compensation or an increased rating.  
See VAOPGCPREC 6-96; Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992); McGrath v. Brown, 5 Vet. App. 57, 60 (1993).  

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date for an increase shall be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2003).  Under this rule, 
an effective date for an increased rating may be assigned 
later than the date of receipt of the claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed - but never earlier than the date of 
receipt of the claim.  

An exception to this general rule for awards of increased 
compensation.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).  The implementing 
regulation provides that the effective date shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2003).  

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) 
(2003).  An examination or hospitalization report meeting 
certain requirements will be accepted as an informal claim 
for benefits if it relates to a disability that may establish 
entitlement.  38 C.F.R. § 3.157(a) (2003).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of VA examination or hospitalization will be accepted as an 
informal claim for increased benefits.  38 C.F.R. 
§ 3.157(b)(1) (2003).  

On October 9, 2000, the RO received the appellant's formal 
application for TDIU benefits.  In her application, the 
appellant reported she became disabled in 1979, that she was 
never able to work a full year since 1978, that her 
disabilities affected her full-time employment in 1981 
(though she "had to work no options"), that she worked as a 
bus driver from 1981 to 1988, with 60 percent lost time due 
to illness, and that she was not employed at the time of her 
application.  

By an August 2001 rating decision, the RO granted TDIU 
effective November 30, 1997.  The RO noted the appellant last 
worked as a bus driver in 1988, received disability benefits 
from the Social Security Administration, and had two years of 
college.  After the appellant disagreed with the effective 
date, the RO, in a November 2002 rating decision, granted an 
effective date for TDIU of July 27, 1988, based on the 
appellant's statement that she last worked on July 26, 1988.  

The appellant argues the effective date should be back to 
1978, based in large part on the establishment of 
unemployment and disability benefits by other Federal and 
state agencies.  As noted above, the effective date of an 
award of a VA benefit it based in statute and regulation, 
neither of which provide for such an award concomitant with 
benefits awarded by other agencies.  The key question in this 
case is whether there is any evidence on which the Board may 
find that it was "factually ascertainable" that appellant 
was unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
prior to July 27, 1988.  

Prior to the effective date of July 27, 1988, the record does 
not show the appellant filed an application for TDIU.  She 
filed an application for compensation and pension benefits in 
May 1979 that did not list TDIU as a benefit she sought.  In 
a statement dated in September 1980, she discussed the 
severity of foot disorder and depression.  There was no claim 
seeking TDIU, nor was there any discussion of the effect of 
the feet disorder and depression on her employability.  These 
two documents comprise the entirety of the appellant's 
communication with VA prior to the currently assigned 
effective date of the award.  The record prior to July 27, 
1988, also includes VA clinical records dated in 1978 and 
1979, which are silent as to the appellant's employment, and 
a VA examination in June 1979 that indicated she worked as a 
civilian clerk at Fort Lee, Virginia.  From her testimony it 
is clear she soon thereafter relocated to California, where 
she worked as a bus driver into 1988.  

In none of these documents is there any indication of a 
formal claim for TDIU.  The Board has thoroughly reviewed all 
of the evidence of record, to include the appellant's 
communications with VA and the medical evidence available.  
The only evidence of record that could possibly be construed 
as an informal claim for TDIU is the medical evidence of 1978 
and 1979.  However, even if were assumed this medical 
evidence raised an informal claim for TDIU, the effective 
date could not be assigned then unless an "application is 
received within one year from such date(s)".  38 U.S.C.A. § 
5110 (b)(2) (West 2002).  As previously mentioned, the 
appellant's formal application for TDIU was received by the 
RO on in October 2000.  

For the reasons noted above, the Board concludes that an 
effective date for the grant of TDIU earlier than July 27, 
1988, may not be assigned in this case and there exists no 
reasonable doubt that could be resolved in the appellant's 
favor.  


ORDER

Entitlement to an effective date earlier than July 27, 1988, 
for a total disability rating based upon individual 
unemployability is denied.  


REMAND

The assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The appellant has not been afforded a 
recent VA examination to address the severity of the 
hemorrhoid disability.  Moreover, the record includes medical 
evidence indicating a possible gynecological disorder, though 
these records are not specific enough to identify such a 
disorder or evaluation the appellant's contention that such a 
disorder, if it exists, is related to service.  In this case, 
medical examinations are necessary to substantiate the claim 
and are required by the VCAA.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate her claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See also 
Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  

2.  The RO should arrange for VA 
gynocological examination to determine 
the nature and etiology of any 
gynecological disorder, and a VA rectal 
examination to determine the nature and 
severity of the service-connected 
hemorrhoids.  Send the claims folder to 
each physician for review; any report 
written by each physician should 
specifically state that such a review was 
conducted .  

a.  After reviewing the available medical 
records and examining the appellant, ask 
the gynocologist to opine - based on 
review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - on the 
nature of any current gynecological 
disorder.  If such a disorder is 
identified, the gynolcologist should 
opine whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to symptoms 
or findings noted in the service medical 
records.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

b.  After reviewing the available medical 
records and examining the appellant, ask 
the physician conducting the rectal 
examination to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - on the nature of 
the current residuals of hemorrhoids.  
Ask the physician to indicate whether 
there the hemorrhoids are large and 
thrombotic, and whether they are 
manifested by mild or moderate symptoms, 
persistent bleeding, secondary anemia, 
fissures, excessive redundant tissue, and 
frequent recurrences.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



